Abatement Order filed September 30, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00428-CR
                                 ____________

                           OSMAN IRIAS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1507145


                            ABATEMENT ORDER
      The trial court did not submit findings of fact and conclusions of law on the
voluntariness of appellant’s statement. Article 38.22, section 6 of the Texas Code of
Criminal Procedure requires the trial court to make written fact findings and
conclusions of law as to whether a challenged statement was made voluntarily, even
if appellant did not request them or object to their absence. Tex. Code Crim. Proc.
art. 38.22 § 6; Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004). The
statute is mandatory and the proper procedure to correct the error is to abate the
appeal and direct the trial court to make the required findings and conclusions. See
Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
Court on or before October 31, 2016.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                   PER CURIAM




                                          2